ORDER
PER CURIAM.
Appellant, John W. Horan (“appellant”), appeals the judgment of the Circuit Court of St. Louis County convicting him of aggressive driving in violation of St. Louis County Ordinance, Section 1212.025 (1999). Appellant was sentenced to pay a $500.00 fine. Execution of the sentence was suspended, and appellant was placed on probation for two years. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find no error of law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).